DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected as being indefinite as the phrase “the CFRP layer”, found on line 5 of the claim, lacks a proper antecedent basis as the claim previously refers to “CFRP layers”, not a single layer of CFRP. A suggestion for correction is to utilize the phrase --one of the CFRP layers-- for phrase “the CFRP layer”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Li et al. (CN 105388212 A) (hereafter Li) in view of Ozeki et al. (JP 2014-202525 A) (hereafter Ozeki) and Applicant cited Masato (JP 2001021541 A).
With regards to claim 1, Li discloses an ultrasonic flaw detector for a composite material (Figure 1) constituted by a plurality of materials which are different in physical properties from one another (paragraph [0044] – thick-walled steel-lined carbon fiber composite tubular structure), the ultrasonic flaw detector comprising: a section specifier (paragraph [0054]) configured to specify first and second sections of an RF signal of a reflected wave of an ultrasonic wave with which the composite material is irradiated (signal is separated into three time intervals, paragraph [0054]), a material reflected wave being possibly generated in the first section (paragraph [0054]), an interface reflected wave being possibly generated in the second section (composite material layer-steel interface, paragraph [0054]).
Li discloses the claimed invention with the exception of a material flaw determiner configured to determine whether or not a value of the RF signal exceeds a positive first threshold in the first section and an interface flaw determiner configured to determine whether or not the value of the RF signal falls below a negative second threshold in the second section.
Ozeki discloses using a positive boundary echo threshold and a negative side boundary echo detection threshold to help determine the presence of the boundary echo.
Masato teaches in paragraph [0044] that the first peak of the interface reflected wave is indicative of health of the interface – with a negative peak denoting an unhealthy interface and a positive peak indicating a healthy interface – while clearly indicating at paragraph [0033] that the transmission of the ultrasonic wave is dependent upon the relationship between the sound pressure reflectance of the two material on the interface.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Li to include comparing the first section of the reflected signal to the positive threshold of Ozeki in order to determine the presence of a defect within the first layer and comparing the second section of the reflected signal to the negative threshold of Ozeki in order to determine the quality of the bond/interface between the layers of the test object as Masato teaches that the phase of the reflected signal (i.e. positive or negative lead peak) within the different areas of the reflected signal can indicate the quality of the material under test (i.e. the presence of a defect) or the quality of the bond/interface between the two materials.
With regards to claim 2, Li discloses the claimed invention with the exception of an absolute value of the second threshold being larger than the first threshold. It is known throughout the art of ultrasonic measuring and testing that the amplitude of reflected wave depends on the material in which the ultrasonic signal is traveling and the size/characteristics of the element (i.e. crack or interface) which caused the reflection. And that the reflection produced by an interface is determined by the impedance mismatch between the two layers forming the bond/interface. Therefore, one of ordinary skill in the art would select the thresholds to match the anticipated reflection amplitude under the conditions being tested for. Therefore, if the impedance mismatch would produce a higher amplitude reflection than the presence of a defect in the first layer, one of ordinary skill in the art would select the threshold associated with the interface (whether negative or positive) to be the higher threshold.
With regards to claim 3, Li discloses an ultrasonic flaw detecting method for a composite material (1, thick-walled steel-lined carbon fiber composite tubular structure) constituted by a plurality of materials (carbon fiber, steel) which are different in physical properties from one another, the ultrasonic flaw detecting method comprising: receiving an RF signal of a reflected wave of an ultrasonic wave with which the composite material is irradiated (paragraph [0054]); dividing the reflected wave into time intervals corresponding to the incident peak time interval (for determined defects) and a composite material – steel interface reflection peak time interval; and finding the respective peaks in the different sections of the reflected signal.
Li discloses the claimed invention with the exception of determining whether or not a value of the RF signal (peak) exceeds a positive first threshold in the first section of the RF signal, a material reflected wave being possibly generated in the first section; and determining whether or not the value of the RF signal falls below a negative second threshold in a second section of the RF signal, an interface reflected wave being possibly generated in the second section.
Ozeki discloses determining a positive boundary echo threshold and a negative side boundary echo detection threshold to help determine the presence of the boundary echo.
Masato teaches in paragraph [0044] that the first peak of the interface reflected wave is indicative of health of the interface – with a negative peak denoting an unhealthy interface and a positive peak indicating a healthy interface – while clearly indicating at paragraph [0033] that the transmission of the ultrasonic wave is dependent upon the relationship between the sound pressure reflectance of the two material on the interface.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Li to include comparing the reflected signal of the first section to the positive threshold of Ozeki in order to determine the presence of a defect within the first layer of the test object and comparing the reflected signal found in the second section to the negative threshold of Ozeki in order to determine the quality of the bond/interface between the layers of the test object as Masato teaches that the phase of the reflected signal (i.e. positive or negative lead peak) within the different areas of the reflected signal can indicate the quality of the material under test (i.e. the presence of a defect) or the quality of the bond/interface between the two materials.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ozeki and Masato as applied to claim 3 above, and further in view of Applicant cited Norita et al. (JP S54-25986 A) (hereafter Norita).
With regards to claim 4, Li in view of Ozeki and Masato discloses the claimed invention with the exception of the composite material being a railcar plate spring having a three-layer structure in which CFRP layers are laminated on both respective surfaces of a GFRP layer; the plurality of materials include the CFRP layers and the GFRP layer; and the ultrasonic wave is first incident on the CFRP layer.
Norita discloses a railcar plate spring having a three-layer structure in which CFRP layers are laminated on both respective surfaces of a GFRP layer and the plurality of materials include the CFRP layers and the GFRP layer.
Li in view of Ozeki and Masato to test a railcar plate spring as taught by Norita with the ultrasonic wave being first incident on the CFRP layer as the system of Li in view of Ozeki and Masato will work equally well on any layered or laminate material and the ultrasonic wave would inherently be incident on a CFRP layer as the CFRP layers sandwich the GFRP layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hara et al. (US 4,953,405) discloses an ultrasonic measuring apparatus for measuring a predetermined boundary surface inside an object using both a positive threshold and a negative threshold.
Yao et al. (CN 101672826 A) discloses an ultrasonic scanning microscope with a method of C-Scan phase reversal image which utilizes both gates and threshold to determine the portion of the signals to be examined.
Ozeki et al. (WO 2014-163022 A1) discloses an ultrasonic flaw-detection method and ultrasonic flaw-detection device which includes setting a boundary-echo-detection threshold and a gate-end-point relative position of the basis of a subject type. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855